

May 20, 2010


Tactical Air Support, Inc.
Attn: Mr. Rolland C. Thompson, President
14505 Mount Anderson
Reno, NV 89506




Re:          Letter of Intent Re: Merger of Tactical Air Support, Inc.




Dear Mr. Thompson:


This letter of intent (the “LOI”) sets forth the understanding of the mutual
intentions of the below parties regarding the proposed transaction between: (i)
Tactical Air Defense Services, Inc., a Nevada corporation (“TADF”) and (ii)
Tactical Air Support, Inc., a Nevada corporation, and all of its subsidiaries
(“TAS”) (TADF and TAS may be referred to hereinafter individually as a “Party”
and collectively as the “Parties”). Each Party understands and acknowledges that
this LOI will be subject to more definitive agreements as further described
below.


1.           Transaction Architecture.    TAS shall transfer to TADF all shares
of TAS’s common stock and preferred stock, which shall represent 100% of the
equity interest of TAS (the “TAS Equity”), such that TAS shall become a wholly
owned subsidiary of TADF. In exchange, the existing shareholders of TAS (the
“TAS Shareholders”) shall be issued shares of TADF’s common stock such that the
TAS Shareholders shall own approximately 45.75% of the issued and outstanding
shares of TADF’s common stock as of the moment the transaction closes (the “TAS
Shares”). (The above exchange shall be referred to herein as the “Transaction”).
Following the closing of the Transaction, the post-Transaction entity shall
assume the name “Tactical Air Support, Inc.” The Transaction may be structured
as a tax-free share exchange agreement or other similar agreement.


2.           Transaction Closing.  The Parties shall use their commercially best
efforts to close the Transaction (the “Closing”) within 120 days of execution by
both Parties of this LOI, although the Closing may take place prior to 120 days
from execution of this LOI upon written agreement by both Parties, and may be
extended beyond 120 days from execution of this LOI upon written agreement by
both Parties.


3.           Appointment of Management.   Following the Closing of the
Transaction, TADF’s management and Board of Directors shall be as follows:


Rolland C. Thompson                                                      Chief
Executive Officer and Director
Alexis Korybut                                           Chief Financial Officer
and Director
Gen. Ronald R. Fogleman                                           Director


Such appointments shall be subject to further employment agreements between TADF
and the above named parties, with such final agreements to be included in the
Definitive Agreements described below.


4.           Existing TAS Liabilities.   As of the date of this LOI, TAS
currently maintains a convertible promissory note in the principal amount of
approximately $1,750,000 (the “Note”) and additional other outstanding
short-term debts, accrued salaries and other liabilities. Such liabilities shall
be assumed by TADF following Closing of the Transaction. Upon Closing of the
Transaction, TADF shall pay down and fully extinguish all principal and interest
remaining under the Note as of such Closing date. In the event any shares are
issued in connection with the above described purchase of the Note, such shares
shall be deemed to have been issued following Closing of the Transaction and the
issuance of such shares shall not be included in nor accounted for when
calculating the 45.75% of the issued and outstanding shares of TADF’s common
stock due and payable to the TAS Shareholders.


5.           Existing TADF Liabilities. TADF agrees that the existing holders of
TADF convertible debentures shall, upon Closing of the Transaction:


-  
amend the annual interest rate of all existing convertible debentures to eight
(8%) percent; and

-  
agree to forbear such holder’s rights in connection with enforcing cash payment
of any interest and/or principle in connection with any convertible debenture at
the sole discretion of a majority of the Board of Directors of the TADF.



6.           Existing Legal Liabilities.   During the Due Diligence Period (as
defined below) each Party shall have disclosed all legal claims and liabilities
to the other Party and prior to the Closing of the Transaction, such legal
claims and liabilities shall have been resolved to the satisfaction of the
opposing Party. Upon completion of the Due Diligence Period and prior to
Closing, TADF shall issue into escrow a number of shares of TADF common stock
and/or an amount of cash as reasonably mutually agreed between the Parties prior
to Closing, as a contingency for any unknown and unresolved litigation,
judgments, claims and actual or reasonably potential claims against TADF. Upon
Closing, TAS shall place into escrow a number of the TAS Shares and/or an amount
of cash, as reasonably mutually agreed between the Parties prior to Closing, as
a contingency for any unknown and unresolved litigation, judgments, claims and
actual or reasonably potential claims against TAS.


7.           Lock Up and Leak Out Agreements.   Upon Closing of the Transaction,
all TAS and TADF post-Transaction shareholders owning shares of common stock of
the post-Transaction entity in excess of three percent (3%) of the then issued
and outstanding shares of common stock shall execute lock up and leak out
agreements, with such final agreements to be negotiated and included in the
Definitive Agreements described below.


8.           Transaction Closing Financing.   Prior to Closing of the
Transaction and as a condition precedent, the Parties shall negotiate third
party post-Transaction financing of a minimum of US$500,000, which amount shall
be held in an escrow account and released to the post-Transaction entity upon
closing of the Transaction. In the event any shares are issued in connection
with the above described financing, such shares shall be issued following
Closing of the Transaction and the issuance of such shares shall not be included
in nor accounted for when calculating the 45.75% of the issued and outstanding
shares of TADF’s common stock due and payable to the TAS Shareholders.


9.           Definitive Agreements.    Following further negotiations, the
Parties shall commence preparation of definitive legal agreements that will
affect the Transaction and other commitments contemplated herein (the
“Definitive Agreements”). The Definitive Agreements will contain the general
provisions outlined herein in addition to the usual and customary
representations and warranties, covenants, conditions, and indemnifications for
transaction of this kind, including, without limitations: environmental, tax and
securities filings, and corporate filings and the accuracies of all of the same.


10.           Due Diligence.      For a period of sixty (60) days following
execution of this LOI (the “Due Diligence Period”), the Parties must comply with
all reasonable requests to review relevant information concerning themselves and
business entities they are affiliated with, insofar as such requests are
reasonably related to the completion of the Transaction. Upon the execution of
this LOI by all Parties and subsequent request to or by a Party, the Parties
shall mutually exchange the following:


-  
All Financial Statements;

-  
History of financings and related documents;

-  
All employment contracts and consulting agreements;

-  
A list of all officers, key employees, directors, and advisors, with related
bios;

-  
A list and description of all assets;

-  
A list of all known liabilities and claims;

-  
A list, description, and status of all client contracts, past and current;

-  
A list of all licenses and certifications;

-  
Certificate of Incorporation (with any amendments thereto);

-  
All board minutes;

-  
Bylaws (with any amendments thereto); and

-  
Current shareholder list.



11.           Transaction Document Expenses.  Each Party shall be solely
responsible for all fees and expenses of the Parties agents, advisors, attorneys
and accountants with respect to the negotiation of this LOI, the negotiation and
drafting of the Definitive Agreements and, if Definitive Agreements are
executed, the Closing of the Transaction.


12.           No Shop.      Until the Closing of the Transaction or termination
of negotiations related to such Transaction, TAS may not enter into any
transaction or agreement related to the sale or transfer of the TAS Equity or
any of its assets or otherwise encumber or enter into an agreement that would
encumber any of the foregoing or enter into any agreement outside of the
ordinary course of business or that would otherwise hinder the Parties rights or
intentions under this LOI.


13.           Confidentiality, Non-Disclosure and Subsequent Public
Announcement.    The Parties agree to not release any public information
regarding or in connection with this LOI and the Transaction in order to protect
each Party’s confidential and proprietary information related to each company
and the Transaction. Following the execution of the LOI, TADF shall release a
Form 8-K with the SEC and related press release regarding the Transaction
providing and disclosing the terms of this LOI. With the exception of the Form
8-K and press release described in this section, the Parties agree not to issue
any further press releases or make any further public announcement regarding the
Transaction without prior written mutual consent of all Parties, except where a
public announcement is otherwise required by law.


14.           Acknowledgments and Assent.  The Parties acknowledge that they
were advised to consult with an independent attorney prior to signing this LOI
and that they have in fact consulted with counsel of their own choosing prior to
executing this LOI. The Parties agree that they have read this LOI and
understand the content herein, and freely and voluntarily assent to all of the
terms herein.


We trust that these terms accurately reflect our understanding. If there are any
questions or comments regarding the same, please feel to contact me at your
convenience. Otherwise kindly execute this LOI acknowledging your agreement to
the terms outlined above.


Dated May 20, 2010


Agreed and accepted by:


Tactical Air Defense Services, Inc.
a Nevada corporation
 
 
 
_________________________________
By: Alexis Korybut
Its: Chief Executive Officer
Tactical Air Support, Inc.
a Nevada corporation
 
 
 
_________________________________
By: Rolland C. Thompson
Its: President










 